Opinión emitida poR el
Juez Asociado Señor Wolf,
ac-tuando en funciones de juez de turno.
El objeto fundamental de esta petición, como fue enmen-dada, es obtener para el “Partido Constitucional Histórico” el derecho a nominar candidatos por petición. Sostienen los peticionarios que la Ley No. 2 de la Sesión Extraordinaria de la Legislatura de 1924 titulada “Ley para enmendar la sección 37 de la ‘Ley de Inscripciones y Elecciones-,’ . . . .” es anticonstitucional y nula. La súplica de la petición es que se ordene al Secretario Ejecutivo de Puerto Rico que haga caso omiso de dicha Ley y proceda a hacer las inscrip-ciones de los partidos políticos de acuerdo con la Ley No. '74 de julio 30, 1923. Las dos cuestiones substanciales pre-sentadas en esta petición, dejando a un lado momentánea-mente todas las cuestiones de forma o de procedimiento, son las siguientes:
Si existe algo en la ley fundamental de Puerto Rico que impida a la legislatura limitar el derecho del sufragio en Puerto Rico; y
Si la Ley de 1924 constituye una invasión injustificada de los derechos del electorado y por tanto es anticonstitu-cional.
1.
Antes de discutir cualquiera de las cuestiones fundamen-*723tales o subsidiarias envueltas en esta petición, parece con-veniente mencionar primero la cuestión de jurisdicción. La tradición de esta corte era que si bien un juez asociado in-dividualmente podría expedir un auto de mandamus para :ser devuelto diligenciado a la corte, dicho juez no tenía por sí mismo derecho a resolver las cuestiones envueltas en una petición de mandamus o para dictar el auto perentorio. El razonamiento de los peticionarios acerca de la presentación de la petición y el nuevo examen de la ley, algo me hizo dudar. De un examen en conjunto me inclino a volver a mi idea original de este auto, aunque en la expedición del mandamiento que acompaña a esta opinión dejaré la cues-tión abierta a discusión: en otras palabras, dispondré que el auto sea devuelto diligenciado a “la corte,” lo que puede interpretarse que significa, según sea el caso, ya el juez individual o la corte en pleno.
. El argumento principal de los peticionarios en este sen-tido fué que si un juez tenía derecho a expedir el auto, tam-bién lo tenía para resolverlo. Sin embargo, sin detenerme .ahora a comprobar la cuestión en los libros, estoy entera-mente seguro de que varios autos pueden ser expedidos por una corte de apelación por jueces individuales y devueltos •diligenciados ante el tribunal en pleno. Por mi misma ex-periencia o lectura sé que jueces individuales de la Corte Suprema de los Estados Unidos han expedido de este modo .autos de error, procedimientos en bancarrota y, si no estoy •equivocado,, autos de 'habeas corpus. En muchos casos, ne-cesariamente, y en época de vacaciones, tales facultades pueden fácilmente dejarse a jueces individuales y es un modo •conveniente de evitar que se tome todo el tiempo de la corte. La duda que tengo en favor de los peticionarios es el texto literal de la ley de mandamus, el hecho de que esta corte ■ está en vacaciones, y que la ley requiere, con cierto fin que no se revela enteramente, que uno de los jueces de la Corte Suprema de Puerto Rico permanecerá siempre en la capital.
Las razones por las cuales me inclino a convenir con el *724Fiscal General de que un juez individual no debe dictar una resolución definitiva, son, primera, que el artículo 1 de la ley de mandamus ordena que el auto sea dictado por el Tribunal Supremo o por las cortes de distrito de Puerto Eico. Un juez individual no es la Corte Suprema y en la fecha en que fué aprobada la ley de mandamus en el año 1903 el juez de distrito no era la corte de distrito. En 1903 las cortes de distrito estaban constituidas por tres jueces. En toda la ley es de la “corte” de la-que se habla en general, y si bien las palabras “la corte” podrían significar un juez individual si tuviera facultad para compeler al demandado, sin embargo, cuando se usa de tal modo en la ley la palabra “corte,” creo que debe considerarse en oposición a un juez en particular que tiene el derecho a expedir el auto en primer término.
Sería un corolario de esta proposición que un juez individual no tuviera derecho a castigar por desacato. El lo tendría si ha de considerársele como la corte.
Acerca de la omisión en prescribir la ley algún recurso para ante el.tribunal en pleno en el caso de que un juez individual de la Corte Suprema dicte un auto perentorio de mandamus. En la ley de habeas corpus se prescribe sobre una apelación contra la resolución de un juez individual. Nada se dispone en la ley de mandamus. Las apelaciones en Puerto Eico o se fijan directamente por la ley contra las cortes de distrito, o expresamente se autorizan como en la ley de habeas corpus. En manera alguna es un juez de la Corte Suprema, al expedir el auto, un funcionario de una corte inferior contra el cual pudiera interponerse apelación a la Corte Suprema. • Difícilmente hubiera sido la intención de la legislatura haber conferido a los jueces individuales tal facultad completa sin prescribir acerca de una apelación.
Si yo hubiera estado enteramente satisfecho de la anti-constitucionalidad de la Ley de 1924, hubiera ordenado la expedición de un auto alternativo primeramente para que fuera devuelto diligenciado a la corte, pero como la pri-*725mera parte del auto alternativo es mandatoria en su forma y de este modo es algo semejante a una expresión prelimi-nar de opinión por el juez que lo expide, no quise librar el auto en dicha forma alternativa sin oir primero a las par-tes con respecto a la constitucionalidad de la indicada ley. Las partes comparecieron ante mí el .día 15 de agosto de 3924 y discutieron las varias cuestiones envueltas.
2.
Los artículos 26, 27, 28, 29, 35 y 36 de la Ley Orgánica, en tanto son pertinentes, prescriben lo siguiente:
“Art. 26. — El Senado de Puerto Rico se compondrá de diez y nueve miembros elegidos, por el término de cuatro años, por los elec-tores capacitados de Puerto Rico. Cada uno de los siete distritos senatoriales definidos más adelante, tendrá el derecho de elegir dos senadores, y además de ese número se elegirán cinco senadores at large.
“Art. 27. — La Cámara de Representantes de Puerto Rico cons-tará de treinta y nueve miembros elegidos cada cuatro años por los electores capacitados de Puerto Rico, según más adelante se dispone. Cada uno de los distritos representativos que más adelante se pro-veen, tendrá el derecho de elegir un representante, y además de ese número se elegirán cuatro representantes at large.
“Art. 28. — Para los efectos en lo futuro de las elecciones para miembros de la Asamblea Legislativa, se dividirá la isla de Puerto Rico en treinta y cinco distritos representativos, compuestos de te-rritorios contiguos y compactos, y establecidos, hasta donde sea practicable, sobre la base de igualdad de población. La división y de-marcación de tales distritos se harán por el Consejo Ejecutivo de Puerto Rico.
“Art. 29. — Las próximas elecciones en Puerto Rico se celebrarán el año mil novecientos diez y siete, el día 16 de julio. En ellas se elegirán los senadores y representantes, un Comisionado Residente :en los Estados Unidos y dos Comisionados de Servicio Público, se-gún se provee en esta Ley. Después de esas elecciones, las sucesivas tendrán efecto el primer martes después del primer lunes de no-viembre, a contar desde el año 1920, y cada cuatro años después, y el término del cargo de todos los funcionarios municipales que ha-•yan sido elegidos antes de ahora, y el cual de otro modo expira-*726ría al principio del año 1919, se prorroga por la presente basta que los funcionarios que se eligieren para cubrir dichos cargos en 1920 tomen posesión debidamente; ....
“Art. 35. — En las primeras elecciones que se celebren de acuerdo con esta Ley, los electores capacitados serán aquellos que tengan las condiciones de electores con arreglo a la ley actual. Después de esas elecciones los electores deberán ser ciudadanos de los Estados Unidos, que hayan cumplido veintiún años de edad, y tengan las de-más condiciones que se prescribieren por la Asamblea Legislativa de Puerto Rico; Disponiéndose, que no se impondrá ni exigirá en ningún tiempo a ningún elector condición alguna que envuelva la posesión de propiedad. '
“Art. 36. — Los electores capacitados de Puerto Rico elegirán, en las próximas elecciones generales un Comisionado Residente en los’ Estados Unidos, por un término que comenzará en la fecha en que se le expida su certificado de elección, y continuará hasta el cuatro de marzo de 1921. En cada elección subsiguiente, a contar desde el año 1920, los electores capacitados de Puerto Rico elegirán un Comisionado Residente en los Estados Unidos por el término d'e cuatro años, que se contarán desde el cuatro dé marzo siguiente' a dichas elecciones generales, y quien tendrá derecho a reconocimiento oficial como tal Comisionado por -todos los departamentos del Go-bierno de los Estados Unidos, previa presentación, por conducto del Departamento- de Estado, de un certificado de elección extendido por el Gobernador de Puerto Rico.”
En la vista de este caso hubo alguna discusión respecto a si el derecho a votar era un derecho natural o inherente de los ciudadanos de los Estados Unidos, y se hizo alguna mención de las decisiones en el caso de Morales v. Junta Local de Inscripciones, de abril 25, 1924, (pág. 79) donde se re-solvió que éste no era un derecho inherente. Aquí, sin embargo, estamos considerando un alegado precepto constitu-cional. En algunos estados no existen disposiciones en la constitución acerca del derecho al sufragio. La cuestión de elección está grandemente en manos de lá legislatura. En Puerto Rico, sin embargo, el derecho a votar por el Comi-sionado Residente, senadores y representantes se confiere a los electores capacitados de Puerto Rico por la Ley Orgá-nica. En mi opinión, por tanto, una ley.que obstaculice se-*727ñámente el derecho de los electores capacitados de Puerto a emitir sus votos, sería anticonstitucional.
Guando xma constitución guarda silencio sobre el particular, la legislatura de. un Estado tiene absoluto control de las elecciones y puede conceder o restringir el sufragio, se-gún lo crea conveniente. En otras palabras, como se ba dicho, la legislatura entonces es la suprema. expresión de la. voluntad del pueblo para conferir o restringir el voto más o menos, según lo estime conveniente, limitada principal-mente por la Constitución de los Estados Unidos. Puede haber excepciones, pero ellas no afectan a la cuestión en este caso. Por supuesto que podría entonces argüirse que la le-gislatura podía pasar una ley electoral que regulara la elec-ción de funcionarios que no sean los mencionados en la Ley Orgánica. En ese caso si la Ley No. 2 era anticonstitucio-nal con respecto a los funcionarios en particular nombrados, probablemente no sería susceptible de división para conser-var su constitucionalidad, considerada toda la naturaleza de las leyes de elecciones.
Sin embargo, creo que puede inferirse de la Ley Orgá-nica y especialmente de los artículos que he citado, que fue la intención del Congreso conferir a los electores capacita-dos de Puerto Rico el derecho a votar en todas las eleccio-nes y para todos los cargos. La lectura de la Ley Orgánica me lleva a esta conclusión y esta idea está robustecida por las palabras con que concluye el artículo 35, que son que no se impondrá ni exigirá en ningún tiempo a ningún elector condición alguna que envuelva la posesión de propiedad. Aunque la legislatura está autorizada para poner un límite a los electores capacitados, por otra parte la intención reve-lada por el Congreso es que los electores capacitados deben tener el derecho a votar en las elecciones.
El propósito del Congreso fué hacer soberano al pueblo por medio de sus electores capacitados. Esta corte, por conducto del juez que suscribe, llamó la atención a este fin en el caso de Torres v. Asamblea Municipal de Guánica, de *728junio 19, 1924, (pág. 349). Allí dijimos lo siguiente: “A Puerto Rico se le ha dado lo mismo que a cualquier estado de la Unión una forma representativa de gobierno. Funda-mentalmente el pueblo gobierna y elige sus representantes. Los representantes son elegidos por los electores capacita-dos.” Que una legislatura puede regular pero no anular el derecho constitucional de los electores capacitados, ha sido resuelto repetidas veces y no me detendré en citar las decisiones.
3.
La verdadera cuestión principal en este caso es si la Ley No. 2 de 1924 obstaculiza el derecho de los electores capaci-tados de Puerto Rico a votar en las elecciones.
Se admite que había alrededor de 250,000 votantes en Puerto Rico en la última elección. La parte de la ley de junio 18, 1924, a la cual se ha hecho la mayor objeción es como sigue:
"Una petición para el nombramiento de un candidato para cual-quier cargo que hubiere de votarse en un precinto, municipio, dis-tinto, o en toda la Isla, deberá firmarse por peticionarios, igual en número al diez por ciento del voto total depositado para todos los candidatos para Comisionado a los Estados Unidos, en dicho pre-cinto, municipio, distrito o Isla, en las elecciones precedentes respec-tivamente, y deberá haber por lo menos doscientos peticionarios en el caso de todos y cada uno de esos nombramientos.”
, De modo que para obtener el derecho a votar como par-tido para un Comisionado Residente, el partido político que hace la petición debe obtener 25,000 firmantes y proporcio-nalmente con respecto a los senadores, representantes y otros funcionarios. Este parece un número exorbitante. Los pe-ticionarios mismos manifestaron estar satisfechos con la ley anterior por la cual deben obtener 200 firmantes en 20 mu-nicipalidades distintas, o, en otras palabras, por lo menos 4,000 firmas. Este era ya, en mi opinión, un número considerable. Si bien convengo'en que no deben formarse in-*729numerables pequeños partidos, me inclino.a la vez al pare-cer' de que 4,000 firmas en Puerto Rico es un número considerable, aunque si la legislatura en una ley regular de pri-marias hubiera fijado un número algo mayor, tal vez una ■corte no hubiera tenido nada que decir. Se insistió en la vista, y esto ha sido observado en el alegato del de-mandado, que exigir el 10 por ciento de los votantes de Puerto Rico no era cosa irrazonable. El demandado su-giere que hay un número de municipalidades en Puerto Rico, 21 por todas, donde el requisito de un 10 por ciento sería menor de 200 votos y que en otras variaría de 200 en ade-lante; que mil peticionarios sólo serían requeridos en las ciudades mayores de la Isla y para senadores en ningún si-tio tantos como 4,000. La teoría del Secretario Ejecutivo fue aparentemente que no debe ser una injusticia exigir el 10 por ciento del voto total para formar un nuevo partido. A mí- me parece lo contrario, dado el principio y origen de muchos partidos políticos. Dudo si alguno de los partidos precursores del Partido Republicano en los Estados Unidos jamás hubieran reunido en los varios estados el 10 por ciento ■del voto total, y esto es así hoy en cuanto a otros partidos .cuyos candidatos han aparecido en papeletas oficiales en tales Estados.
Prácticamente en todos los Estados Unidos y en Puerto Rico las papeletas son secretas. Un nuevo partido o cual-quier partido no puede reunir toda su fuerza en una peti-ción o en las primarias. Se dudó algo en un caso si el exi-gir que fuera emitido un voto del 30 por ciento de la fuerza de un partido en unas primarias, no era una disposición legal irrazonable. La prescripción fué sostenida por la corte por ser una ley de primarias y no de elección. State v. Anderson, 118 N. W. 22. En otras palabras, se reconoció que sería muy difícil hacer que un partido en unas prima-rias reúna tanto como un 30 por ciento de su fuerza total. La cuestión es que un nuevo partido que puede obtener 25,000 votos probablemente, en un caso normal, tiene 50,000 *730o más electores. Puede admitirse que mediante gestiones activas los líderes de un partido pudieran mover un número mayor para firmar una petición, que el que normalmente-iría a las elecciones primarias. Sin embargo, un gran nú-mero de personas no tendrían deseo en firmar una petición para un nuevo partido aunque podrían votar secretamente-por él. Los hombres rechazarían el confesar quizá en la primera elección que ellos habían abandonado sus filiaciones anteriores. Algunos pueden temer a sus jefes de partido y otros a sus asociados o principales. Puede presumirse que un partido que finalmente reunió 50,000 firmas en las urnas--encontrara dificultad en obtener 25,000 firmas. El requisito-de que para que un viejo partido tenga sitio en la papeleta electoral debe emitir un 20 por ciento del voto total en la. elección anterior, se refiere a un hecho pasado. El viejo-partido entonces no está en la obligación de hacer nada para, la próxima elección. Cuando, sin embargo, un partido cla-ramente nuevo se forma que podría tener derecho a esperar-sacar adeptos de todos los partidos más viejos en las urnas,, .el requerir un 10' por ciento para su formación es general-mente negarle su existencia y ponerlo en una situación más; crítica de la exigida a cualquier partido existente. En efecto,, soy de opinión que exigir el 10 por ciento de firmantes para, la formación de un nuevo partido en Puerto Rico es entera-mente irrazonable.
. En el caso de People of the State of New York ex rel. Hotchkiss v. Smith et al., constituting a Board of Election of Putnam Country, etc., 206 N. Y. 231, la corte de apela-ciones del Estado de New York resolvió que una disposición-.legal que requería más de 500 firmas para las nominaciones-, en distritos de asambleas u otras divisiones políticas del estado, mayores que un pueblo o barrio de una ciudad, era-anticonstitucional. Era una cuestión de número. El de-mandado distingue este caso toda vez que el número total de votos requerido era excesivo para algunos distritos o mu-nicipalidades, pero sostiene que el voto del 10 por ciento no-*731.-puede producir tales injusticias. El demandado mantiene que un tanto por ciento de votos es enteramente justo, trata' de demostrar que tipos altos de por ciento semejantes al que consideramos lian sido sostenidos en varias cortes de los Estados Unidos. A este efecto se citan leyes de prima-rias. McGrael et al. v. Phelps et al., 35 L.R.A. (N.S.) 353; State v. Anderson, 118 N.W., 22, 29, supra.
Una elección de primarias, por sí, no constituye guía. Una ley tal no es la Ley de Elecciones. La gran corriente de autoridades se pronuncia en el sentido de que para im-pedir el fraude y producir la fuerza del partido la legisla-tura puede exigir que el diez, veinte o treinta por ciento de los votantes de un partido aparezca el día de la elección primaria. Una de las razones para el número alto es •estar seguro de que los candidatos son verdadera expresión del partido y que la selección primaria no es el resultado par-cial obtenido por los votos de un partido contrario. Hay una hábil discusión en el caso de Ledgerwood v. Pitts, 125 S.W. 1036. Las cortes han expresado que la Legislatura, dentro de límites razonables, puede regular las leyes de pri-marias y por tanto el número de personas que pueda reque-rirse para votar en tales primarias. Sin embargo, no puedo ver la analogía que existe entre estas leyes de elección pri-maria y el número de votos requerido para formar un nuevo partido. Una ley de elección de primarias es sin duda o generalmente para la manifestación de partidos ya forma-dos y algunas de estas leyes de primarias también prescri-beji la manera en que los nuevos partidos pueden tener un sitio en un ticket impreso. Existen por supuesto disposi-ciones como aquí de que para que un partido pueda tener de-recho a un sitio regular en la papeleta electoral dicho par-tido debe haber depositado el diez, quince o veinte por ciento, según sea el caso, de la totalidad de los votos en la última elección para algún cargo particular. No puede indicarse demasiado enfáticamente que el exigir que un determinado promedio de un partido anteriormente organizado esté pre-*732sente en las urnas, nunca es otra cosa que una expresión de la fuerza del partido y por tanto siempre una posibilidad. Los líderes de partido con estos por cientos de todos sus miembros en un caso de emergencia pueden hallar las per-sonas que van a las urnas.
En . el caso de State v. Blaisdell (N.D.) 127 N.W. 720, la corte se expresa así:
“Predomina gran error y mala inteligencia acerca de la ley de elección primaria. El infrascrito ha oido decir muchas veces que los votantes deben tener el privilegio de votar para miembros de cualquier partido o para miembros de ningún partido en las prima-rias y que un voto depositado para los demócratas por los republi-canos debe contarse a favor de la nominación de candidatos para el ■partido demócrata. Todas estas ideas están fuera del caso. La ley de primarias no tiene por objeto y no prescribe sobre nominaciones que no son del partido. Su único fin es prescribir y regular la no-minación de candidatos por partidos políticos. Aquellos que no per-tenecen a ningún partido o a partidos que no depositan el por ciento de votos necesario para quedar comprendidos en los términos de la ley de elección primaria, como partes, pueden proceder en otra forma como lo dispone el estatuto y sus derechos a llegar a ser candidatos o hacer nominaciones dentro de sus respectivos partidos o círculos políticos no han sido infringidos.”
Es evidente que en North Dakota como en otros sitios la ley de primarias es para la reglamentación de partidos que alcanzan a cierto número en las elecciones anteriores y no se refiere a partidos que están precisamente formándose. El fiscal general cita a North Dakota como uno de los luga-res donde el requisito de un diez por ciento para nuevos candidatos es favorecido. Según yo creo, el estatuto de ese Estado aplicaba el diez por ciento a favor de comunidades cuya totalidad no podía llegar a 300, pero limitaba el nú-mero en cualquier caso a 300 firmas. El fiscal general tam-bién citó un caso de Nevada, el de State v. Harmon, 127 Pac. 221. La población total de Nevada en el año 1920 era 77,407. La fuerza de votantes varones era por tanto alre-dedor de 15,000 votos. El voto total en el Estado por petir *733ción al diez por ciento Rubiera por tanto requerido sola-mente 1,500 firmas. La probabilidad es que un requisito del diez por ciento en Nevada era necesario para obtener un número razonable de firmas en cada condado del Estado. No había envuelta ninguna cuestión constitucional en el caso de Harmon ni en el de State v. Brodigan, 126 Pac. 680, también de Nevada.
Steward v. Cartwright, 118 S.E. fué un caso en el cual-se exigía a un candidato individual para alcalde de la ciudad de Savannah, Georgia, obtener una tercera parte de los vo-tantes inscritos. Parece que la obtuvo y fué su opositor quien recurrió a un auto de mandamus. La validez del re-quisito de la tercera parte no estaba envuelta. No se ex-tendía. a todo el Estado sino que se limitaba, al pare.ce'r, a la ciudad en particular. La cuestión principal es que el requi-sito no afectaba a la vida de un partido en absoluto sino únicamente a una persona que pretendía ser nominada in-dependientemente de un partido. Para que una persona aparezca en una papeleta electoral independientemente de cualquier partido el voto de un tercio era necesario. -La corte sostuvo el derecho a emitir el voto independiente.
Los peticionarios también citaron una ley de elección pri-maria de California que fué declarada anticonstitucional,-pero fuera de California las leyes primarias generalmente han sido sostenidas como justas, pues a falta de un precepto constitucional las leyes de elección han sido sostenidas.
De. lo dicho anteriormente, si tengo razón, al sostener que el requisito de un diez por ciento es irrazonable, se segui-ría entonces que tal disposición priva a una parte considerable del electorado de su derecho a votar y por tanto que es inconstitucional y nula.
4.
Examinando la ley de elecciones para Puerto Rico es evidente, en vista de los artículos 36, 31, 42 y 63 que la idea o fin nominal de las elecciones en Puerto Rico es uno de *734partido. En toda la ley no existe ningún precepto para vo-tar por alguien que no sea ya un candidato de un partido político. En casi todos los Estados y de acuerdo con casi todas las leyes de votación australianas que existen en los Estados se prescribe en cuanto a la forma para depositar votos independientes o para candidatos que no están nom-brados en la papeleta impresa u oficial. Se sugiere firme-mente en numerosas decisiones que la ley de votación aus-traliana en los respectivos Estados sería nula e ineficaz a no ser que hiciera -tal disposición, o a menos que el votante tuviera derecho a votar por quien él desee, haciendo una in-dicación en la papeleta final o borrando algún nombre y po-niendo otro en su lugar.
Hablando del derecho de todo individuo a votar según crea conveniente, se dice en el tomo 9 de Ruling Case Law, pág. 1054, que la omisión en conferir este derecho era una seria obstaculización del libre ejercicio de la franquicia electoral; que si bien la Legislatura podría limitar el número dé nombres impresos en la papeleta oficial el votante debe éstar libre para votar por los candidatos de su propio gusto. En el caso de Cole v. Tucker, 164 Mass. 488, la corte llamó la atención de que las llamadas leyes de votación australia-nas en las varias formas que han sido establecidas en mu-chos de los Estados han sido sostenidas con tal qué las le-yes permitan al votante votar por aquellas personas que él elija. El caso de Stewart v. Cartwright, 118 S.E. 861, ci-tado por el Attorney General, demuestra el amplio alcance del mismo precepto. Véase también a 91 A.S.R. 862; 20 Corpus Juris, pág. 840 y siguientes. Véase también espe-cialmente el caso In re City Clerk of Paterson, 88 Atl. 694, 695.
La ley de Puerto Rico parece hacer imposible o a lo me-nos impracticable para cualquier votante hacer una selec-ción independiente en • la elección. En otras palabras, en Puerto Rico la regla es que un votante debe depositar su papeleta para los candidatos ya nombrados, y sometidos a *735la junta de elecciones por el secretario ejecutivo. No pre-tenderé ahora discutir el efecto de tal omisión en Puerto Rico. Estoy dando por sentado que la legislatura tenía el derecho de establecer un sistema de partidos para Puerto Rico. Asumiendo esta facultad en la Legislatura de Puerto Rico y encontrando que el único medio por el cual todos los •electores capacitados de Puerto Rico pueden depositar sus votos como prescriben las varias secciones de la Ley Orgá-nica es votando por uno de los partidos políticos ya recono-cidos u organizados o, de no ser así, obteniendo un derecho ■de petición, resultaría que cualquier ley que hiciera gravoso para un número considerable de electores emitir sus votos sería anticonstitucional. Debe hacerse énfasis en el hecho de que en Puerto Rico por la Ley Orgánica todo elector ca-pacitado tiene el derecho de votar. No puede obligársele a votar por un partido al cual no esté afiliado. La Ley de Elección debe ser una expresión liberal que cumpla con la intención del Congreso de que todo elector capacitado pueda votar, y cualquier ley que indebidamente restrinja este de-recho es anticonstitucional y nula, como sostengo que lo es la Ley No. 2 de la Sesión Extraordinaria del año 1924, o a lo menos en parte.
5.
Contestando a la orden para mostrar causa, el secretario ejecutivo, por conducto del fiscal general, opuso que la petición de mandamus no mostraba ningún requerimiento hecho a dicho secretario ejecutivo y que no había nada en la petición que indicara que el secretario ejecutivo dejaría de' cumplir con el objeto de la petición. Los peticionarios entonces obtuvieron permiso para enmendar su petición al efecto de expresar que estaban informados y creían que el secretario de Puerto Rico cumpliría con la ley como fue aprobada por la Legislatura y ésta es la presunción. Casi podría convertirse en una presunción legal el hecho de que el secretario ejecutivo, a falta de una decisión de la corté o *736ele alguna fuerte indicación por parte del fiscal general ob-servaría o trataría de observar la ley como fué decretada por la legislatura. El caso de People ex rel. Hotchkiss v. Smith, 206 N.Y. 231, supra, parece mostrar que en un caso como éste, tal indicación de la falta de cumplimiento por parte del demandado es innecesaria, y algo como esto pa-rece inferirse de dieba opinión. El fiscal general, sin embargo, llamó la atención bacia el hecbo de que cuando fué presentado el caso de Hotchkiss en las cortes inferiores existían indicaciones de que la elección de funcionarios cum-pliría con la ley existente subsiguientemente declarada antír constitucional. Soy firmemente de opinión de que los peti-cionarios en un caso como el presente donde una legislatura había precisamente decretado y aprobado una ley, tienen el derecho a presumir que el secretario cumplirá con ella. No-sólo es esto cierto sino que el fiscal general está aquí en re-presentación del. secretario ejecutivo sosteniendo la constitq-cionalidad de esta ley. Supongo que todos estamos deseo-sos de que se resuelva la cuestión y el único efecto al insis-tir en este punto, si estoy equivocado, sería que los peticio-narios tendrían que presentar otra petición después de ha-ber archivado finalmente sus papeles electorales.
En cuanto a un requerimiento previo, en un asunto de gran interés público como éste las decisiones indican que tal requerimiento es innecesario. Los casos citados por el fiscal general en contrario no fueron realmente cuestiones' dé interés público, ni siquiera el caso de Negrón v. El Superintendente de Elecciones, 11 D.P.R., 366.
Por las siguientes autoridades se ha resuelto que existe una distinción entre los deberes de’ carácter público y los deberes de naturaleza particular que afectan solamente a los derechos de individuos. En tales casos la misma ley substituye al requerimiento y la omisión en cumplir el de-ber requerido es equivalente a una negativa. Torres v. Asamblea Municipal de Guánica, de junio 13, 1924 (pág. 349); State ex rel. Morris v. Wrightson, 22 L.R.A. 548, *737561; People ex rel. O’Brien v. Cruger, 12 App. Div. 536; Matter of Hopper, 73 Misc. Rep. 369, 376.
En el caso de Torres sugerimos que la expedición de una orden para mostrar causa o el auto alternativo era suficiente aviso.
6.
También se afirma que la petición es informal al no exponer los preceptos en particular de la Constitución que se supone fian sido infringidos. Los peticionarios sí alegaron que la ley No. 2 infringía la Ley Orgánica, y donde existen tantas secciones de la misma que confieren al elector capacitado el derecho a votar por varios funcionarios, parece innecesaria mayor especificación. En la vista ante mí se hizo mención de las secciones 35 y 36. El secretario ejecutivo sabrá por esta opinión cuáles son las secciones citadas y si el asunto es de alguna importancia se concederá a los peticionarios permiso para enmendar.
7.
Otra forma de objeción fue que nada ha sido presentado al secretario ejecutivo que requiera su actuación. Me basta para • contestar a esto como lo hizo la Corte de Apelaciones de New York en el caso de Hotchkiss v. Smith, 206 N.Y., 231, supra:
“En este caso una negativa a conocer del procedimiento podría y probablemente resultaría en que la resolución de la corte no ten-dría ningún fin práctico. Resulta que la organización representada por los peticionarios no ha existido lo suficiente para que pueda te-ner una posición fija como organización de partido dentro ,de los términos del estatuto. La organización pretende hacer nominacio-nes independientes y uno de los demandados ha expresado que la junta de elección cumplirá con los términos de las enmiendas a la ley electoral hechas en 1911. Si este procedimiento no se sigue puede resultar en impedir que se hagan tales nominaciones independientes. La situación es excepcional y extraordinaria. El procedimiento debe seguirse aunque no se pretenda que sea un precedente en pasos en-*738tre individuos como tales o en cualquier caso excepto cuando los he-dios y circunstancias son igualmente excepcionales y extraordinarios. (Véase la resolución de esta Corte In the Matter of Hopper v. Britt, 203 N. Y. 144 Matter of Hopper v. Britt, 204 N. Y. 524, y también de la Corte en el caso de State ex rel. Morris v. Wrightson, 56 N. J. L. 126.)”
8.
El secretario ejecutivo también llamó la atención al he-cho de que los peticionarios habían procedido de acuerdo con la nueva ley con respecto a la ciudad de Moca. Sin embargo, el tratar de cumplirla no coarta el derecho de los peticionarios. Puede ser que no obtengan las firmas de-seadas en otra parte. Es una cuestión de mi derecho de los peticionarios a proceder independientemente de la ley do 1924.
Como sucede casi invariablemente en casos de elecciones, el tiempo que tiene un juez para hacer un análisis y desa-rrollo del asunto es corto. Como lo es, la opinión demues-tra la premura con la cual ha sido preparada pero estoy seguro razonablemente, sin embargo, de que una ley electoral que se niega en una comunidad tan poblada como es Puerto Rico a reconocer a un partido a no ser que pueda presentar por petición el diez por ciento del electorado en la elección anterior, niega el derecho al sufragio a un nú-mero considerable de electores capacitados y es anticonsti-tucional y nula. Si otras partes de la ley son también nulas es cosa que dejo para ulterior discusión.
Aun cuando estuviera convencido de que tenía la facul-tad para espedir un auto perentorio, resultaría, después, de sostener que la ley era al menos en parte anticonstitucional, que al secretario ejecutivo debe darse la oportunidad de cumplir con este criterio. No estando convencido de mi au-toridad para librar un auto perentorio, se expedirá un auto alternativo requiriendo al secretario ejecutivo que haga caso omiso de toda aquella parte que en la ley de junio 18 de *7391924 requiera la certificación del diez por ciento de los vo-tantes en la elección anterior, debiendo proceder de acnerdo ■con las leyes anteriores.